DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170078687 A1 Coward; Michael Hamilton et al. (hereafter Coward).
Regarding claim 1, Coward discloses A video encoding apparatus (Fig.1), comprising: a first processor (Fig.5, [15], [63], wherein the computer operates a distributed video encoding system in Fig.5 is the first processor), configured to divide a sequence of video frames into M first groups of pictures (GOPs) and send the M first GOPs to at least two encoders (Fig.5, [83], [157], wherein input video sequence is divided into segment, each is the first GOP, N being the claimed M), M being an integer greater than 1 (Fig.5); and the at least two encoders, configured to perform parallel encoding on the received M first GOPs to obtain M groups of video encoded data (Fig.5, 21,[97], [201]) and send the M groups of video encoded data to the first processor, wherein the first processor is further configured to merge the M groups of video encoded data into a video data stream (Fig.5, [97], [169], wherein the combiner module is part to the computer).
Regarding claim 3, Coward discloses The video encoding apparatus according to claim 1, wherein the first processor is further configured to obtain the sequence of video frames from a first buffer queue; and a description that the first processor is configured to divide the sequence of video frames into M first GOPs and send the M first GOPs to the at least two encoders, includes: the first processor is configured to divide the sequence of video frames into M first GOPs according to encoding states of the at least two encoders and send at least one first GOP to each encoder according to the encoding states of the at least two encoders ([45]-[47]).
Regarding claim 4, Coward discloses The video encoding apparatus according to claim 1, wherein a description that the at least two encoders are configured to perform parallel encoding on the received M first GOPs to obtain M groups of video encoded data and send the M groups of video encoded data to the first processor, includes: each of the at least two encoders is configured to encode each first GOP received to obtain at least one group of video encoded data and send the at least one group of video encoded data to the first processor ([72]-[73]).
Regarding claim 5, Coward teaches The video encoding apparatus according to claim 1, wherein the first processor is further configured to assign a first sequence number to each of the M first GOPs; and a description that the first processor is configured to merge the M groups of video encoded data into the video data stream, includes: the first processor is configured to merge the M groups of video encoded data into the video data stream according to the first sequence number corresponding to each group of video encoded data and image frame numbers in each group of video encoded data ([115]).
Regarding claim 7, Coward discloses The video encoding apparatus according to claim 1, further comprising: a video collector, configured to send a collected video to the first processor, wherein the first processor is further configured to generate the sequence of video frames according to the video ([197]).
Regarding claim 16, see the rejection for claim 1.
Claim(s) 8, 10-13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070047660 A1 Mitani; Koichi et al. (hereafter Mitani).
Regarding claim 8, Mitani discloses A video decoding apparatus (Fig.21), comprising: a second processor ([36], wherein the processor is a computer), configured to divide a video data stream into N second groups of pictures (GOPs) and send the N second GOPs to at least two decoders(Fig.21, [16], [74], wherein the stream divider sends out three the second GOPs to three decoder chips), N being an integer greater than 1 (Fig.21); and the at least two decoders, configured to perform parallel decoding on the received N second GOPs to obtain N groups of video decoded data ([20]-[21]) and send the N groups of video decoded data to the second processor (Fig.21, [316], wherein the selector receiving image data 203, 205, 207 is part of the computer), wherein the second processor is further configured to merge the N groups of video decoded data into a sequence of video frames (Figs.7, [71], wherein the selector combines image data 203, 205, 207 and outputs decoded video, that comprises sequences of image frames).
Regarding claim 10, Mitani discloses The video decoding apparatus according to claim 8, wherein a description that the at least two decoders are configured to perform parallel decoding on the received N second GOPs to obtain N groups of video decoded data and send the N groups of video decoded data to the second processor, includes: each of the at least two decoders is configured to decode each second GOP received to obtain at least one group of video decoded data and send the at least one group of video decoded data to the second processor ([71]).
Regarding claim 11, Mitani discloses The video decoding apparatus according to claim 8, wherein the second processor is further configured to assign a second sequence number to each of the N second GOPs; and a description that the second processor is configured to merge the N groups of video decoded data into the sequence of video frames, includes: the second processor configured to merge the N groups of video decoded data into the sequence of video frames according to the second sequence number corresponding to each group of video decoded data and image frame numbers in each group of video decoded data ([20]).
Regarding claim 12, Mitani discloses The video decoding apparatus according to claim 11, wherein the second processor is further configured to store the N groups of video decoded data in a fourth buffer queue according to the second sequence number corresponding to each group of video decoded data and the image frame numbers in each group of video decoded data; and the description that the second processor is configured to merge the N groups of video decoded data into the sequence of video frames, includes: the second processor is configured to merge the N groups of video decoded data into the sequence of video frames in a case where the N groups of video decoded data are all stored in the fourth buffer queue (Fig.31B, [267]).
Regarding claim 13, Mitani discloses The video decoding apparatus according to claim 8, further comprising: a video player, configured to play the sequence of video frames obtained after decoding ([21]). 
Regarding claim 17, see the rejection for claim 8.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coward, and further in view of US 20120170667 A1 Girardeau, Jr.; James Ward et al. (hereafter Girardeau).
Regarding claim 2, Girardeau teaches The video encoding apparatus according to claim 1, wherein the first processor is further configured to obtain the sequence of video frames from a first buffer queue (Fig.5, [34], [39]); and Coward teaches a description that the first processor is configured to divide the sequence of video frames into M first GOPs and send the M first GOPs to the at least two encoders, includes: the first processor is configured to divide the sequence of video frames into M first GOPs according to encoding capabilities of the at least two encoders and send at least one first GOP to each encoder according to the encoding capabilities of the at least two encoders (Fig.9, [109], [113]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video encoding apparatus disclosed by Coward to include the teaching in the same field of endeavor of Girardeau, in order to improve memory bandwidth efficiency of video processing system, as identified by Girardeau.
Regarding claim 6, Coward discloses The video encoding apparatus according to claim 5, wherein the first processor is further configured to store the M groups of video encoded data in a second buffer queue according to the first sequence number corresponding to each group of video encoded data and the image frame numbers in each group of video encoded data; and the description that the first processor is configured to merge the M groups of video encoded data into the video data stream ([134]), includes: Girardeau teaches the first processor is configured to merge the M groups of video encoded data into the video data stream in a case where the M groups of video encoded data are all stored in the second buffer queue ([22], [39]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070047660 A1 Mitani; Koichi et al. (hereafter Mitani), and further in view of US 20160381365 A1 PEARSON.
Regarding claim 9, PEARSON teaches The video decoding apparatus according to claim 8, wherein the second processor is further configured to obtain the video data stream from a third buffer queue ([34]), and a description that the second processor is configured to divide the video data stream into N second GOPs and send the N second GOPs to the at least two decoders ([83]), includes; the second processor is configured to divide the video data stream into N second GOPs according to decoding capabilities of the at least two decoders and send at least one second GOP to each decoder according to the decoding capabilities of the at least two decoders ([143]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video decoding apparatus disclosed by Mitani to include the teaching in the same field of endeavor of PEARSON, in order to improve wavefront parallel decode of the bitstreams, as identified by PEARSON.
Claim(s) 14, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coward, in view of Mitani and further in view of PEARSON.
Regarding claim 14, see the rejection for claims 1 and 8, PEARSON further teaches a transmitter, a receiver (Fig.10, [43]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Coward, Mitani and PEARSON before him/her, to modify the A video playback system comprising a video encoding apparatus and a video decoding apparatus disclosed by Coward to include the teaching in the same field of endeavor of Mitani and PEARSON, in order to provide A decoder that plays back an MPEG open GOP, as identified by Mitani and systems and methods to assist in setting up an accessible and easy to utilize trailer maneuvering system, as identified by PEARSON.
Regarding claim 15, Coward discloses 15. The video playback system according to claim 14, further comprising: a streaming media forwarding server, configured to receive the video data stream sent by the video encoding apparatus and forward the video data stream to the video decoding apparatus (Fig.11, [60]).
Regarding claim 18, see the rejection for claim 14.
Regarding claim 19, Coward discloses A computer device, comprising a memory, a processor, and a computer program stored on the memory and running on the processor, wherein when the processor executes the computer program, the computer device executes the method according to claim 18 (Fig.37).
Regarding claim 20, Coward discloses A non-volatile computer-readable storage medium having stored thereon a computer program, wherein when the computer program is executed by a processor, the processor executes the method according to claim 18 ([289]). 


Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20200059654 A1, US 20080075172 A1, US 20130101015 A1, US 20120032960 A1






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487